Heffernan, J.
Defendant has appealed from an order of the Albany Special Term of the Supreme Court, made on plaintiffs’ application, directing two of its officers to submit to an examination before trial and requiring them, in connection with such examination, to produce certain books and records pursuant to sections 288 and 289 of the Civil Practice Act.
The actions are brought to recover damages for personal injuries alleged to have been sustained by plaintiffs because of defendant’s negligence.
The complaints charge, in substance, that defendant constructed, installed and maintained a toboggan slide on property owned by it known as the Municipal Golf Course and invited the public to use the same; that while plaintiffs were lawfully using such toboggan slide on January 15,1938, with the knowledge and consent of defendant and its officers and employees, they were severely injured because of defendant’s negligence in the construction, maintenance and operation of the same. These allegations are denied in defendant’s answers.
In the application for the order under review plaintiffs submitted an affidavit to the effect that on the trial of the actions they would *18be obliged to prove that defendant was the owner of the land upon which the toboggan slide was erected; that it constructed and maintained the same and invited the public generally to use it and that all the facts relating to the ownership of the land and the character of the construction of the slide and the manner in which it was maintained were all unknown to plaintiffs but were peculiarly within the knowledge of defendant and its officers.
It is apparent from the papers upon which the order appealed from is based that unless plaintiffs are permitted to examine defendant on the subjects specified grave injustice and grievous wrong will result. This court has repeatedly held that an application to examine an adverse party should not be denied where it is necessary or useful in estabhshing a cause of action on behalf of a plaintiff or an aflirmative defense upon the part of a defendant and that such an examination should not be hampered by technical .requirements. (Brand v. Butts, 242 App. Div. 149; Breault v. Embossing Company, Inc., 253 id. 175.)
Defendant’s counsel strenuously urges that the statutory provisions relating to an examination before trial have no application because his client is a municipal corporation and cites in support of his contention Davidson v. City of New York (221 N. Y. 487) and Bush Terminal Co. v. City of New York (259 id. 509). The same contention was made and rejected by this court in Weinberg v. City of Troy (256 App. Div. 1028; leave to appeal to the Court of Appeals denied, 257 id. 1062; 281 N. Y. 889). That case is complete justification for the order in this case. The doctrine of stare decisis requires adherence to our former decision. Such a determination is necessary for the regularity and uniformity of practice in order that litigants may know with certainty the rules by which they are to be governed in the conduct of their cases.
The cases cited by appellant are not in conflict with our views on the present appeal. In the Davidson case the Court of Appeals affirmed the decision of the Appellate Division reported in 175 App. Div. 969. The Appellate Division in that case in affirming the Special Term followed its decision in Uvalde Asphalt Paving Co. v. City of New York (149 App. Div. 494). In the Uvalde case the application for examination was denied largely on the ground of public policy. At the time of the rendition of the decision in that case section 872 of the Code of Civil Procedure only permitted an examination of a corporation through its officers and directors. In the Davidson case the application for the examination was made in order to obtain information to frame a complaint and to join such other parties as might be necessary as defendants. At that time section 872 of the Code had been amended so as to include managing *19agents of a corporation among those who might be examined. In neither the Uvalde nor the Davidson case was the examination sought to examine either an officer, director or managing agent. In each instance the plaintiff sought to examine employees. Then too in the Davidson case it was conceded that the persons sought to be examined had no personal knowledge of any of the facts. In both the Uvalde and Davidson cases the examination was also sought for the purpose of examining the books, accounts and records of the city. The courts pointed out in these cases that under the provisions of the charter of the city of New York all books, accounts and papers of any department, except the police and law departments, were open to inspection by any taxpayer.
The Uvalde case was decided in 1912 and the Davidson case in 1917. Both arose under the Code of Civil Procedure. Under that Code parties ordinarily were not subject to examination before trial. The practice relative to the taking of testimony by deposition under the Code of Civil Procedure and the Civil Practice Act is entirely dissimilar. In this respect the latter act has wrought a radical change. (Brand v. Butts, supra.)
The Bush case, decided in 1932, after the Civil Practice Act had become effective, rested entirely on the authority of the Davidson case. It is likewise to be noted that the examination sought in the Bush case was that of certain employees of the city. There the plaintiff had fully inspected the books and records of the defendant and plaintiff’s attorney after such examination sent a letter to the corporation counsel to the effect that the information obtained by such examination established liability on the part of the city. Plaintiff’s application for a further examination was opposed on the sole ground that it did not lack information which it sought. Since the adjudications in the Uvalde and Davidson cases were made the Legislature by enactment of the Civil Practice Act has made sweeping changes in the rights of litigants to examine adverse parties before trial. Where formerly only officers, directors or managing agents of a corporation could be examined the right is now extended to take the depositions “ of one or more of its officers, directors, managing agents or employees.” (Civ. Prac. Act, § 289.) Manifestly these statutory enactments have destroyed the foundation for the decision in the Uvalde and Davidson cases. A municipal corporation is included within the term corporation as used in the Civil Practice Act. (General Corporation Law, § 2.) Section 289 of the Civil Practice Act by its terms does not place any limitation on the particular type of corporation that is to be examined before trial. Obviously it includes all corporations. The language of section 288 of the Civil Practice Act is also all inclusive. It states: *20“ Any party to an action in a court of record may cause to be taken by deposition, before trial, his own testimony or that of any other party which is material and necessary in the prosecution or defense of the action.”
The facts which impelled the decisions in the Uvalde, Davidson and Bush cases and the conditions under which they were rendered are materially different from those in the case under consideration and hence are no longer controlling. Those cases should be hmited to the facts on which they were grounded. The reasons on which those cases were based no longer exist. Since the rendition of these decisions the activities of municipal corporations have been revolutionized. Today they are free to engage in enterprises which were denied them yesterday.
The rule which formerly prohibited the examination of municipal corporations does not square with justice today. The law is progressive and should adapt itself to the changed and rapidly changing conditions of society. Its dominant purpose is to secure justice and not to obstruct it. To accomplish that result and to keep abreast with such changes courts often find it necessary to abandon old doctrines which were quite unexceptionable when enunciated. Precedents are valuable only when adherence to them will serve the course of justice; to be renounced when their tendency is to perpetuate error. It is not our intention or purpose to disregard any rule established by the Court of Appeals. Intimations to the contrary in the dissenting opinion indicate a complete misapprehension of the reasons on which our decision is based.
The order appealed from should be affirmed, with ten dollars costs and disbursements, and the matter remitted to the Special Term to fix the time and place of hearing.
Crapser, J., concurs; Hill, P. J., and Bliss, J., concur solely upon the ground that the question is not open in this court on account of the decision in Weinberg v. City of Troy (256 App. Div. 1028); Schenck, J., dissents, with an opinion.